Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 8, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-17-00935-CV



  IN RE JACOBS FIELD SERVICES NORTH AMERICA, INC., JACOBS
   ENGINEERING GROUP INC., JACOBS ENGINEERING, INC., AND
        NORWEST HYDRAULIC & PNEUMATIC, INC., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-27771

                        MEMORANDUM OPINION

      On December 1, 2017, relators Jacobs Field Services North America, Inc.,
Jacobs Engineering Group Inc., Jacobs Engineering, Inc., and NorWest Hydraulic &
Pneumatic, Inc. filed a petition for writ of mandamus in this court. See Tex. Gov’t
Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App. P. 52. In the petition,
relators ask this Court to compel the Honorable Fredericka Phillips, presiding judge
of the 61st District Court of Harris County, to set aside her December 1, 2017 orders
(1) granting real parties in interest’s motion to exclude relators’ witnesses; and (2)
denying relators’ motion for continuance.

      Relators filed an unopposed motion to dismiss their petition because the
parties have settled the case. The requested relief is now moot. Therefore, the
motion is GRANTED.

      Accordingly, relators’ petition for writ of mandamus is ordered dismissed.
Relators’ motion for temporary relief is denied as moot.


                                   PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.




                                          2